ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of AMIN KHALIL HUSSAIN-EL of EAST ORANGE, who was admitted to the bar of this State in 1987, for failure to cooperate in an ethics investigation as required by Rule 1:20 — 3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 3(g)(4), AMIN KHALIL HUSSAIN-EL is temporarily suspended from the practice of law pending his full cooperation with the Office of Attorney Ethics and until the further Order of the Court, effective immediately; and it is further
ORDERED that AMIN KHALIL HUSSAIN-EL be restrained and enjoined from practicing law during the period of his suspension; and it is further
. ORDERED that AMIN KHALIL HUSSAIN-EL comply with Rule 1:20-20 dealing with suspended attorneys.